Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/868,729 filed on May 7, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Submitted Information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 9, 11-13, 16 and 19-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, , of U.S. Patent No. 10,674,152 in view of Endo, US 2016/0360196 A1 and further in view of Zhang et al, US 2019/01232591 A1.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claims 1-2, 5-7, 9, 11-13, 16 and 19-20  of the instant application and claims 1-2, 5-7, 9, 11-13, 16 and 19-20 of Patent ‘152, in combination with Endo ‘196 and Zhang ‘591, would have been obvious to a person of ordinary skill in the art, as demonstrated in the following table that shows conflicting claims side by side and as argued in the following rejection of claims of the instant application.
	
Application 16/868,729
1. A method for encoding an image block using a quantization parameter, comprising: presenting, to an encoder that includes a machine-learning model, the image block and a value derived from the quantization parameter, wherein the value is a result of a non-linear function using the quantization parameter as input, wherein the non-linear function relates to a second function used to calculate, using the quantization parameter, a Lagrange multiplier that is used in a rate-distortion calculation, and wherein the machine-learning model is trained to output mode decision parameters for encoding the image block; obtaining the mode decision parameters from the encoder; and encoding, in a compressed bitstream, the image block using the mode decision parameters. 







2. The method of claim 1, wherein the image block is a block of an intra-predicted image.  
5. The method of claim 1, wherein the machine-learning model is a convolutional neural-network model.
6. The method of claim 1, wherein the non-linear function is approximated by linear segments. 
7. The method of claim 1, wherein the non-linear function is an exponential function of the quantization parameter. 
9. The method of claim 1, wherein the non-linear function is a quadratic function of the quantization parameter.
11. The method of claim 1, wherein the non-linear function is of a same type as the second function. 

12. An apparatus for encoding an image block using a quantization parameter, comprising: a processor that: calculates a derived value using the quantization parameter as an input to a non-linear function, wherein the non-linear function relates to a function used to calculate, using the quantization parameter, a Lagrange multiplier that is used in a rate-distortion calculation; presents, to a machine-learning model, the image block and the derived value, wherein the machine-learning model is trained to output mode decision parameters for encoding the image block; obtains the mode decision parameters from the machine-learning model; and encodes, in a 







13. The apparatus of claim 12, wherein the image block is a block of an intra-predicted image. 
16. The apparatus of claim 12, wherein the non-linear function is approximated by linear segments. 
19. A method for decoding an image block, comprising: receiving, in a compressed bitstream, an indication of a quad-tree partitioning of the image block into sub-blocks, wherein an encoder determined the quad-tree partitioning of the image block using a machine-learning model that is trained by: using training data as inputs to train the machine-learning model, each training datum includes a training block, mode decision parameters used for encoding the training block, and a value derived from a quantization parameter, wherein the quantization parameter is used for encoding the training block, wherein the value is a result of a non-linear function using the quantization parameter as input, and wherein the non-linear function relates to a function used to calculate, using the quantization parameter, a multiplier that is used in a rate-distortion calculation; and decoding the image block using the indication of the quad-tree partitioning of the image block. 


20. The method of claim 19, wherein the non-linear function is of a same type as the function, and the function is used by the encoder for determining the multiplier used in rate-distortion calculation.

Patent 10,674,152

1. A method for encoding, by a first encoder, an image block using a first quantization parameter, comprising: presenting, to an encoder that includes a machine-learning model, the image block and a first value corresponding to the first quantization parameter, wherein the first value results from a non-linear function using the first quantization parameter as input, wherein the non-linear function relates to a second function used to calculate, using the first quantization parameter, a Lagrange multiplier that is used in a rate-distortion calculation, and wherein the machine-learning model is trained to output mode decision parameters for encoding the image block by: using training data as inputs to the training of the machine-learning model, each training datum including: a training block that is encoded by a second encoder; second mode decision parameters used by the second encoder for encoding the training block; and a second value corresponding to a second quantization parameter, wherein the second encoder used the second quantization parameter for encoding the training block, and wherein the 

2. The method of claim 1, wherein the image block is a block of an intra-predicted image.
5. The method of claim 1, wherein the machine-learning model is a convolutional neural-network model.
6. The method of claim 1, wherein the non-linear function is approximated by linear segments.
7. The method of claim 1, wherein the non-linear function being an exponential function of the first quantization parameter. 
9. The method of claim 1, wherein the non-linear function being a quadratic function of the first quantization parameter.
11. The method of claim 1, wherein the non-linear function is of a same type as the second function, and the second function is used by the second encoder for determining the Lagrange multiplier used in the rate-distortion calculation.
12. An apparatus for encoding an image block using a first quantization parameter, comprising: a processor that: presents, to a machine-learning model, the image block and a first value corresponding to the first quantization parameter, wherein the first value results from a non-linear function using the first quantization parameter as input, wherein the non-linear function relates to a second function used to calculate, using the first quantization parameter, a Lagrange multiplier that is used in a rate-distortion calculation, and wherein the machine-learning model is trained to output mode decision parameters for encoding the image block by: using training data as inputs to the 
13. The apparatus of claim 12, wherein the image block is a block of an intra-predicted image.
16. The apparatus of claim 12, wherein the non-linear function is approximated by linear segments.
19. An apparatus for decoding an image block, comprising: a processor that: receives, in a compressed bitstream, an indication of a quad-tree partitioning of the image block into sub-blocks, wherein an encoder determined the quad-tree partitioning of the image block using a machine-learning model that is trained by: using training data as inputs to train the machine-learning model, each training datum including a training block that is encoded by the encoder, mode decision parameters used by the encoder for encoding the training block, and a value corresponding to a quantization parameter, wherein the encoder used the quantization parameter for encoding the training block, wherein the value results from a non-linear function using the quantization parameter as input, and wherein the non-linear function relates to a second function used to calculate, using the quantization parameter, a multiplier that is used in a rate-distortion calculation; and decodes the image block using the indication 

20. The apparatus of claim 19, wherein the non-linear function is of a same type as the second function, and the second function is used by the encoder for determining the multiplier used in rate-distortion calculation. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to independent claims 1, 12 and 19, the claims recite:
“presenting, to an encoder that includes a machine-learning model, the image block and a value derived from the quantization parameter,” where it is unclear what the applicant is trying to encompass with the term “a value.” The following limitations of the claim also do not specify what is meant by “a value” or “the value” in order to particularly and distinctly claim the subject matter of the invention.

Notwithstanding the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of clarity, the claims will be examined on merit as best understood and interpreted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, 11-13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo, US 2016/0360196 A1 (hereinafter “Endo”) and further in view of Zhang et al, US 2019/01232591 A1 (hereinafter “Zhang”).
With respect to claim 1, Endo discloses a method for encoding [abstract, par. 2] an image block [abstract, par. 8] using a quantization parameter [abstract, par. 8], comprising: presenting, to an encoder that includes a machine-learning model, the image block and a value derived from the quantization parameter [par. 39 – noting that “machine learning model” does not change the scope of the claim because such models can be implemented in a configurable semiconductor device or a neural processor], wherein the value is a result of a non-linear function using the quantization parameter as input [par. 48], wherein the non-linear function relates to a second function used to calculate, using the quantization parameter, a Lagrange multiplier that is used in a rate-distortion calculation, and wherein the machine-learning model is trained to output mode 
With respect to claim 2, Endo and Zhang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zhang discloses wherein the image block is a block of an intra-predicted image [par. 77]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 5, Endo and Zhang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Zhang discloses wherein the machine-learning model is a convolutional neural-network model [par. 31]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, Endo and Zhang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Endo discloses wherein the non-linear function is approximated by linear segments [pars. 48-50 – noting that piecewise-linearity of a non-linear function is achieved for each portion of the non-linear curve that represents the function such that in coding a block of pixels with high luminance values coarse quantization step sizes (high QP values) are chosen and, inversely, for coding a block of pixels with low luminance values fine quantization step sizes (low QP values) are chosen, in accordance with Human Vision Model, resulting in piecewise-linear approximation of a non-linear function]. Therefore, it would 
With respect to claim 7, Endo and Zhang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. Furthermore, Endo discloses wherein the non-linear function is an exponential function of the quantization parameter [pars. 41-47 – see the relationship between quantization step size and QP where quantization step size = 2QP]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 8, Endo and Zhang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 7. Furthermore, Endo discloses wherein the exponential function is of a form c QP, where c is a constant and QP is the quantization parameter [pars. 41-47 – see the relationship between quantization step size and QP where quantization step size = 2QP]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 11, Endo and Zhang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 7. Furthermore, Zhang discloses wherein the non-linear function is of a same type as the second function [par. 24 – ref. to “a grid based combination of prediction distortion and picture variance 
With respect to claims 12-13 and 16-17, the claims are drawn to apparatuses that perform a series of steps that are commensurate in scope with steps of claims 1-2, 6 and 8, respectively. Therefore, claims 12-13 and 16-17 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-2, 6 and 8, respectively.
With respect to claims 12-13 and 16-17, the claims are drawn to apparatuses that perform a series of steps that are commensurate in scope with steps of claims 1-2, 6 and 8, respectively. Therefore, claims 12-13 and 16-17 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1-2, 6 and 8, respectively.
With respect to claims 19-20, the claims are drawn to decoding methods performing a series of steps that are commensurate in scope with inverse of steps of claims 1 and 11, respectively noting that video encoders include a replica of their corresponding video decoder. Therefore, claims 19-20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1 and 11, respectively.

s 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Endo and Zhang and further in view of Wu et al., US 2008/0225945 A1 (hereinafter “Wu”).
With respect to claim 9, Endo and Zhang, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 1. But Endo and Zhang, alone or in combination, do not explicitly disclose the limitation wherein the non-linear function is a quadratic function of the quantization parameter. However, Wu discloses the limitation wherein the non-linear function is a quadratic function of the quantization parameter [FIGS. 3a-3b, par. 31]. Therefore, in view of disclosures by Wu, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Endo and Zhang with Wu, with the motivation to devise a method and apparatus for achieving constant-quality rate control in video encoding [Wu: abstract].
With respect to claim 10, Endo, Zhang and Wu, in combination, disclose most of the limitations of the claim as noted in the above rejection of claim 9. Furthermore, Wu discloses wherein the quadratic function is of a form QPα where QP is the quantization parameter and α is a positive integer that is greater or equal to 2 [FIGS. 3a-3b, par. 31 – FIGS. 3a-3b show the relationship between the inverse of bpp, i.e. 1/bpp, and QP for the case of constant-quality rate control where it can be shown that 1/bpp = QPα. The method can be extended to the case of variable-quality rate control where α ≥ 2]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3-4 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose:
“wherein each training datum used to train the machine-learning model includes:
a training block;
training mode decision parameters for encoding the training block;
training value derived from a training quantization parameter;
first samples of a top neighboring block of the image block; and
second samples of a left neighboring block of the image block.”


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Galpin et al., “AHG9: CNN-based driving of block partitioning for intra slices encoding,” Joint Video Experts Team (JEVT) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG11, 10th Meeting, San Diego, US, 10-20 April 2018, Document JVET-J0034, pp. 1-12.
Takeda et al., US 2016/0323582 A1, discloses system and method for image processing.
Barroux US 2016/0182910 A1, discloses apparatus and method for video encoding.
Yang et al., US 2012/0269258 A1, discloses rate control with look-ahead for video transcoding.
Kouno, US 2019/0260988 A1, discloses apparatus and method for image encoding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485